Case 19-35678-KRH        Doc 32      Filed 01/22/21 Entered 01/22/21 16:32:36            Desc Main
                                    Document      Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

   IN RE:                                                 )
                                                          )
   DOMINIQUE MONTRALL SLOAN                               )      Case No. 19−35678−KRH
   AMY CLARICE SLOAN                                      )      Chapter 13
                                                          )
                          Debtors                         )

                                     MOTION TO INCUR DEBT

            COMES NOW, the Debtors, by counsel, and as and for their Motion to Incur Debt, state

   as follows:

            1.     The Debtors filed this case under Chapter 13 of the U.S. Bankruptcy Code on

   October 28, 2019.

            2.     The Debtors have applied for and Exeter Finance Corp has approved a loan to the

   Debtors in the amount of $26,319.93 plus interest at 15.06% per annum to be repaid with 72

   equal monthly payments of $546.81 for the purchase of a 2020 Jeep Compass AWD or similar

   vehicle.

            3.     The Debtor needs to purchase the referenced vehicle because Ms. Sloan currently

   does not own a vehicle to commute to and from work.

            4.     The purchase of the vehicle is in the best interest of the Debtors and will facilitate

   their ability to perform under their Chapter 13 Plan filed herein.

            5.     The Debtors’ Chapter 13 Plan has been confirmed.

            WHEREFORE, the Debtors request that the Court enter an Order approving the aforesaid

   loan on the terms stated herein and for such other relief as the Court may deem appropriate.

   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtors
Case 19-35678-KRH        Doc 32      Filed 01/22/21 Entered 01/22/21 16:32:36           Desc Main
                                    Document      Page 2 of 6




                                                 DOMINIQUE MONTRALL SLOAN
                                                 AMY CLARICE SLOAN


                                                 By: /s/ James E. Kane
                                                                Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtors


                                     CERTIFICATE OF SERVICE

           I hereby certify that on January 22, 2021, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all counsel of record who have signed up to receive such notification and by first class

   mail to the parties on the attached list.


                                                                /s/ James E. Kane
                                                                     James E. Kane




                                                2
Case 19-35678-KRH        Doc 32      Filed 01/22/21 Entered 01/22/21 16:32:36           Desc Main
                                    Document      Page 3 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

   IN RE:                                                )
                                                         )
   DOMINIQUE MONTRALL SLOAN                              )
   AMY CLARICE SLOAN                                     )      Case No. 19−35678−KRH
                                                         )      Chapter 13
                          Debtors                        )

                               NOTICE OF MOTION AND HEARING

            The above Debtors have filed Motion to Incur Debt in the above matter.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then, within twenty-one (21) days from the date of
   this Notice you or your attorney must:

                  File with the court, at the address shown below, a written request for a hearing [or
                   written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                   request for a hearing (or response) to the court for filing, you must mail it early
                   enough so the court will receive it on or before the date stated above, to:

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          Kane & Papa, P.C.
                          1313 East Cary Street
                          Richmond, Virginia 23219

                  Attend a hearing scheduled for January 27, 2021 at 12:00 p.m. at 701 E. Broad
                   Street, Room 5000, Richmond, VA. If no timely response has been filed
                   opposing the relief requested, the court may grant the relief without holding a
                   hearing.



                                                3
Case 19-35678-KRH        Doc 32      Filed 01/22/21 Entered 01/22/21 16:32:36           Desc Main
                                    Document      Page 4 of 6



           If you or your attorney do not take these steps, the court may decide that you do not
       oppose the relief sought in the motion or objection and may enter an order granting that
       relief.

   Dated: January 22, 2021
                                                 DOMINIQUE MONTRALL SLOAN
                                                 AMY CLARICE SLOAN


                                                 By: /s/ James E. Kane
                                                         Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtors



                                     CERTIFICATE OF SERVICE

           I hereby certify that on January 22, 2021, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all counsel of record who have signed up to receive such notification and by first class

   mail to the parties on the attached list.


                                                        /s/ James E. Kane
                                                          James E. Kane




                                                4
              Case 19-35678-KRH         Doc 32    Filed 01/22/21           Entered 01/22/21 16:32:36     Desc Main
Label Matrix for local noticing             ExeterDocument
                                                   Finance LLC, c/o Page
                                                                    AIS Portfolio
                                                                            5 of 6Servic   LVNV Funding LLC
0422-3                                      4515 N Santa Fe Ave. Dept. APS                 PO Box 10587
Case 19-35678-KRH                           Oklahoma City, OK 73118-7901                   Greenville, SC 29603-0587
Eastern District of Virginia
Richmond
Wed Dec 9 13:25:02 EST 2020
United States Bankruptcy Court              Aaron Sales and Lease                          Aaron’s, Inc.
701 East Broad Street                       1015 Cobb Place Blvd NW                        PO Box 100039
Richmond, VA 23219-1888                     Kennesaw, GA 30144-3672                        Kennesaw, GA 30156-9239



Account Resolution Ass                      Bridgecrest Credit                             Carrington Mortgage Services
9301 Corbin Ave Ste 1600                    7300 E Hampton Ave                             P.O. Box 3489
Northridge, CA 91324-2515                   Suite 101                                      Anaheim, CA 92803-3489
                                            Mesa, AZ 85209-3324


Comenity Bank                               Credit Control Corporation                     Emporia Hospital Corporation
PO Box 182789                               Attn: Bankruptcy                               727 N Main Street
Columbus, OH 43218-2789                     Po Box 120568                                  Emporia, VA 23847-1274
                                            Newport News, VA 23612-0568


Exeter Finance Corp                         Exeter Finance LLC                             Exeter Finance LLC c/o AIS Portfolio Service
Po Box 166008                               AIS Portfolio Services, LP                     4515 N Santa Fe Ave. Dept. APS
Irving, TX 75016-6008                       4515 N Santa Fe Ave. Dept. APS                 Oklahoma City, OK 73118-7901
                                            Oklahoma City, OK 73118-7901


I.c. System, Inc                            Jack Randall                                   Jefferson Capital Systems, LLC
Attn: Bankruptcy                            28319 Southampton Pkwy                         Po Box 1999
Po Box 64378                                Courtland, VA 23837-2193                       Saint Cloud, MN 56302-0000
St. Paul, MN 55164-0378


Kool Smiles                                 Medical Data Systems Inc                       Memorial Med Center
4722 N. Southside Plaza St                  Attn: Bankruptcy Dept                          Attn #18117J
Richmond, VA 23224-1742                     2001 9th Ave Ste 312                           PO Box 1400
                                            Vero Beach, FL 32960-6413                      Belfast, ME 04915-0000


Midland Funding                             Midland Funding LLC                            Miramed Revenue Group
2365 Northside Dr Ste 300                   PO Box 2011                                    Attn: Bankruptcy
San Diego, CA 92108-2709                    Warren, MI 48090-2011                          360 East 22nd Street
                                                                                           Lombard, IL 60148-4924


Southern Cars Inc                           Southern Virginia Regional Med                 Verizon Wireless
709 North Main                              P O Box 1022                                   P.O. Box 25505
Emporia, VA 23847-1274                      Wixom, MI 48393-1022                           Lehigh Valley, PA 18002-5505



WILMINGTON SAVINGS FUND SOCIETY, FSB,       Amy Clarice Sloan                              Dominique Montrall Sloan
Carrington Mortgage Services, LLC           4317 Presto Circle                             4317 Presto Circle
1600 South Douglass Road                    Grand Prairie, TX 75052-4339                   Grand Prairie, TX 75052-4339
Anaheim, CA 92806
( 92806-5951
              Case 19-35678-KRH                 Doc 32     Filed 01/22/21        Entered 01/22/21 16:32:36              Desc Main
James E. Kane                                        John Document
                                                          P. Fitzgerald, III Page 6 of 6                  Suzanne E. Wade
Kane & Papa, PC                                      Office of the US Trustee - Region 4 -R               341 Dial 877-996-8484 Code 2385911
1313 East Cary Street                                701 E. Broad Street, Ste. 4304                       7202 Glen Forest Drive, Ste. 202
P.O. Box 508                                         Richmond, VA 23219-1849                              Richmond, VA 23226-3770
Richmond, VA 23218-0508




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Wilmington Savings Fund Society, FSB, As T        (d)LVNV Funding LLC                                  (du)WILMINGTON SAVINGS FUND SOCIETY, FSB, AS
                                                     PO Box 10587
                                                     Greenville, SC 29603-0587



End of Label Matrix
Mailable recipients    32
Bypassed recipients     3
Total                  35
